Title: To George Washington from François-Jean de Beauvoir, marquis de Chastellux, 9 June 1781
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George


                        
                            dear general
                            Newport June 9 1781
                        
                        I am very sorry to see that the resolve of our board of war did not appear to your eyes under a favourable
                            light; but I cannot forbear complaining to your excellency with all the feelings of attachment and duty, that you could
                            entertain the least suspicion upon the meaning of a step to which I gave my vote. the Mention made of unanimity could have recalled to your memory, that there was in that board a man who was
                            incapable of consenting to any measure which could cross your orders, nay your very wishes. I regrett that the hurry in
                            which Duke Delauzun set out prevented me to write to your excellency, but as he is my friend and well intentioned, I
                            thought he might express my opinion better than a letter. I did not participate to those that he bore to your excellency,
                            it may be that they failed in this explanation of our motive; but it is indeed very unhappy, if a measure proposed by the
                            bravest and ablest officer of our navy, and supported by the true friend, both of your excellency and
                            of america, bore the appearance of a deviation from the disposition made by your excellency. We thought that
                            the removal of the fleet was an evil attending a good and necessary operation, and we were persuaded to please your
                            excellency by endeavouring to prevent that evil, and going beyond your expectation
                            in preserving the fleet in the situation where, according to the opinion of its officers, it is now capable of conspiring
                            to the execution of your plan. I wish sincerely that in the coalition of allyed forces no other mistake might take place, for I
                            pledge my faith and my honor that it was dictated by an impulsion of mere zeal, this zeal did not subside at all in the
                            new board of war, when it was intimated to them that your excellency saw some danger
                            in the present station of the fleet, it was unanimously answered that danger was the lot of war, and ought to be
                            counterballanced by the advantages of which it is productive, they thought that after your excellency had made his will
                            Known about the destination of the land forces under your command, you was no more answerable for their
                            fate, indeed their disposition occasioned an application for 500 militia more, but your excellency may
                            observe that upon that point, there was no unanimity. I need not to say more upon that article, but I shall conclude this
                            letter by entreating your excellency to place some confidence in my zeal and candour, and to be
                            persuaded that i should rather exceed, if it were possible, than be backward in testifying my attachment to america and her
                            great protector. I am with the most sincere respect dear general your most humble and obedient Servant
                        
                            le ch. de Chastellux
                        
                        
                            I think that the news lately arrived from west indies will make your excellency perfectly easy about the
                                station of our fleet.
                            We learn just now, that the convoy is arrived safe at Marblehead, the alliance took a
                                frigate of 22 guns and made several valuable prizes, esteemed one million of livre. the marquis de lafayette is
                                wanting having quitted the Alliance in a very bad squall.
                        
                    